Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a balance dome-type speaker diaphragm, has protruding dome portion formed at center portion of diaphragm, and annular step portion for attachment of cylindrical voice coil bobbin provided along boundary portion between dome and cone portions. The independent Claim 2, identifies a uniquely distinct feature of “….an annular step portion for attachment of a cylindrical voice coil bobbin is provided along a boundary portion between the dome portion and the cone portion, and the annular step portion includes a contact surface linearly extending in a direction perpendicular to the protrusion direction of the dome portion to contact an end surface of the voice coil bobbin in an axial direction thereof, and a guide surface extending along a side surface of the voice coil bobbin from the contact surface in a direction opposite to the protrusion direction of the dome portion.”  The closest prior art to Ohashi Yoshio ( JP-2002125290A) teaches on [0009]-[0011] and Figure 7, where diaphragm (d) is integrally formed by press-working of a metal material, for example, a sheet-like material such as aluminium, titanium, etc. or a sheet the material which is consisted of a polymer material. And, a flat surface part (q) of a connection part (m) which connects a dome part (1) and an edge part (n) is especially formed thinly since the flat surface part (q) is pulled to both directions during press-working. [0010] Therefore, by coating an adhesive to the flat surface part (q) and adhering one edge surface of a bobbin (r), a substantive thickness of the flat surface part (q) increases and a mechanical strength increases; . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNITA JOSHI/Primary Examiner, Art Unit 2651